DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/2022.
Applicant's election with traverse of invention I), claims 1-22 in the reply filed on 3/8/2022 is acknowledged.  The traversal is on the ground(s) that there does not exist a serious search burden.  Applicant’s support for this assertion is that both “claim sets I and II are clearly related” (page 8).  This is not found persuasive because “being clearly related” is not the standard for burden.  Applicant additionally asserts “any slight subclassification difference presents no undue burden to the Examiner”.  The examiner respectfully disagrees, in particular apparatus and method inventions can potentially involve different search strategies amongst even identical subclasses because specifically, the method claims can require searching for specific processes, steps, and procedures which may not be explicitly disclosed or depicted in a result set from a structural search of, e.g. a light source apparatus.  Conversely, the search for a particular structure may not disclose the specific step or procedure claim required in the method claims, potentially requiring a different search strategy.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim contains a grammatical error: “wherein the optical system … sends optical signals … and detect response optical signals …”.  “detect” should be “detects”.  Appropriate correction is required.
Specification
Applicant appears to misuse the term “optical sensor system” at [0021].  The specification and the claims appear to define the “optical sensor system” as the overall device, which includes an “optical system” (ostensibly, a camera and light emitter of some sort, although this is not clearly defined or described by the applicant) – see claim 1.  In describing the method at [0021] it appears applicant uses “system” to refer to the optical sensor system and uses “optical sensor system” to refer to an optical receiver and/or transmitter of some sort, i.e. “optical system” of claim 1.  Applicant should review the entirety of the specification for this error and make appropriate corrections.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
An “optical receiver”,
An “optical transmitter”
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The interpretation of “proximal” and “distal” in this application will be defined as given by the applicant at [0024] in their own specification (“Proximal end 122 of optical fiber 106 is connected to capsule 100”), i.e. “proximal” and “distal” will be in relation to the capsule and not the operator of the device external to the subject, which is considered to be the typical convention.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“optical system” in claim 1 and 18;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 - 22, and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 19-22 appear to require a looped configuration of a fiber optic where both ends are attached to the capsule (see 112b rejections for the same claims below).  As such, this looped configuration does not appear to be described in the specification and does not appear to be depicted in the drawings.  If this is indeed a viable embodiment a proper written description is required.  Applicant should be aware of including new matter.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 18, 20, 21, 22, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite claim limitations which specifically limits the “tube system”.  The tube system is not considered to be positively recited in any parent claim.  Additionally, claim 17 attempts to claim a living organism, which encompasses a human organism (further addressed below).
Claim 18 recites “the optical fiber unfurls from the as the capsule travels …”.  This will be interpreted as “from the capsule as the capsule travels …”.
For claim 20: Using applicant’s own convention as defined above for “proximal” and “distal”, Claim 18 defines the optical system as “connected to a proximal end of the optical fiber”, i.e. the end connected to the capsule (as claim 19 also explicitly requires).  The optical system is therefore considered to be contained within the capsule.  Claim 20 configures the other end, the distal end of the optical fiber as “connected to the optical system”.  This appears to contradict the parent claims (if the fiber is to have one free end) as having the proximal end of the optical fiber connected to the optical system (claim 18) and configuring the optical system as “located in the capsule” (claim 19).  In order to resolve this apparent contradiction, it appears claim 20 therefore requires that the optical fiber is looped such that both the proximal and distal ends are attached to the capsule via the optical system, but the specification appears to lack description of this looped embodiment (since this looped configuration does not appear to be described in the specification, a 112a written description rejection is correspondingly made in this office action).  Additionally, if both ends are connected to the capsule, neither can be rightly given the distinction of the proximal end or the distal end since they are both at the same location.  As such it is unclear what configuration claim 20 is requiring.  For the purposes of this office action it will be considered that the fiber optic is looped.
For Claims 21 and 22: Using applicant’s own convention as defined above for “proximal” and “distal”, Claim 18 defines the optical system as “connected to a proximal end of the optical fiber”, i.e. the end connected to the capsule.  The optical system is therefore considered to be contained within the capsule.  Claims 21 and 22 configure the optical receiver and transmitter on either end of the fiber and further configures the optical receiver and transmitter “in the optical system”.  This requires that they are both configured inside the capsule since the optical system is also configured inside the capsule.  In order to resolve this apparent contradiction, it appears claim 20 therefore requires that the optical fiber is looped such that both the proximal and distal ends are attached to the capsule via the optical system, but the specification appears to lack description of this looped embodiment (since this looped configuration does not appear to be described in the specification, a 112a written description rejection is correspondingly made in this office action).  Additionally, if both ends are connected to the capsule, neither can be rightly given the distinction of the proximal end or the distal end since they are both at the same location.  As such it is unclear what configuration these claims are requiring.  For the purposes of this office action it will be considered that the fiber optic is looped.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites “a living organism” which encompasses a human organism.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan US2004/0176664 and further in view of Chan et al. US2013/0310685.
For claim 1, Iddan discloses an “optical sensor system (in vivo device 200 and an “external receiving and display system”, “an external source” for control, or “a reception and display system” as described at [0036]; fig 1B; [0036-0047] describes the capsule embodiment) comprising: 
a capsule (in vivo device 200; fig 1B); 
a transmitter (transceiver 206; fig 1B; [0040-0041]) in the capsule and in communication with the optical system, wherein the transmitter transmits sensor data based on the response optical signals detected by the optical system”.
Iddan does not disclose: 
“an optical fiber stored within the capsule, wherein the optical fiber unfurls when the capsule travels through a tube system; 
an optical system in the capsule, wherein the optical system is connected to a proximal end of the optical fiber and sends optical signals through the optical fiber and detect response optical signals occurring in response to the optical signals sent through the optical fiber”.
To this end though, Iddan does disclose an extendable and retractable proboscis (214A; [0044]; fig 1B) as “progressively extendable” ([0024] described in a superseding embodiment, which is deemed to read on the claim limitation “unfurls when the capsule travels through a tube system”), and is used as a sensor and “may be designed to perform a wide variety of in vivo functions or procedures” ([0045]), and in particular “temperature sensing” ([0045]).  Iddan merely lacks disclosure of the functions as part of an optical fiber.  Chan teaches in the same field of endeavor, shape, strain, and in particular, temperature sensing ([0003, 0036, 0046]) using an optical fiber (402; fig 4; [0048-0049]) in the context of fiber optic Bragg grating sensors.  In particular fig 4 shows an embodiment using an extended fiber optic 402.  See Chan fig 1 for details of the optical interrogation and fig 10 for a flow diagram of the process correlating to applicant’s invention, e.g. a photoacoustic process ([0042]) and the optical system sending optical signals and receiving reflected/response optical signals).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Chan into the invention of Iddan in order to configure the optical sensor system e.g. as claimed by combining and attaching in parallel, the optical fiber of Chan and the proboscis of Iddan, because it provides specifics on how to implement temperature sensing, among other potential parameters such as navigating path shape and strain in a navigating capsule.
For claim 6, Iddan discloses the “optical sensor system of claim 1 further comprising: a strand (proboscis 214A; [0044]; fig 1B) associated with the optical fiber”.
For claim 7, modified Iddan discloses the “optical sensor system of claim 6, wherein the strand is associated with the optical fiber by being attached in parallel to at least a portion of the optical fiber or extending through the optical fiber (as described in the modification of claim 1, the optical fiber is combined with the proboscis)”.
For claim 8, Iddan discloses the “optical sensor system of claim 6, wherein the strand is comprised of at least one of a metallic material, polymer, shape memory material, or a magnetic material ([0051] describes the proboscis can include a shape memory material, e.g. Nickel Titanium alloy, NiTinol)”.
For claim 9, Iddan, in the embodiment disclosed above, does not disclose the “optical sensor system of claim 6, wherein the strand has a helical shape causing the optical fiber to have the helical shape”.  Iddan in an alternative embodiment discloses the extendable element 500/proboscis with shape defining elements/piezo elements 510 such that the proboscis has a spiral shape at rest ([0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of the alternative embodiment of Iddan into the primary embodiment invention of Iddan in order to configure the optical sensor system e.g. as claimed because it provides a manner for controlling the shape of the proboscis and storage in a smaller configuration.
For claim 10, Iddan discloses the “optical sensor system of claim 9, wherein the strand is comprised of a shape memory material  ([0062] describes the extendable element 500 with a resting shape as a spiral, i.e. it is of a material which returns to a spiral shape when no force is applied)”.
For claim 11, Iddan discloses the “optical sensor system of claim 1, wherein the sensor data is the response optical signals ([0003-0005, 0048, 0061] describes in general and in particular with respect to the embodiment of fig 4, the fundamental principles of fiber Bragg gratings and Rayleigh scatter, i.e. utilizing reflected/response optical signals)”.
For claim 12, Iddan discloses the “optical sensor system of claim 1, wherein the sensor data is a difference between the optical signals and the response optical signals ([0003-0005, 0048, 0061] describes in general and with respect to the embodiment of fig 4, the fundamental principles of fiber Bragg gratings and Rayleigh scatter, which includes optical interrogation 108 by sending an optical signal down the fiber and measuring and comparing with a reflected signal, i.e. the claimed response optical signal)”.
For claim 13, modified Iddan discloses the “optical sensor system of claim 1 further comprising: an analyzer (Chan: processor 114; fig 1) in a computer system (Chan: workstation 112; fig 1), wherein the analyzer is in communication with the transmitter (Iddan: transceiver 206 used to communicate with an external source, i.e. workstation 112), wherein the analyzer generates a group of parameters from the sensor data (Chan: [0036, 0046] describes workstation 112 with processor 114 as the processing element for  generating the parameters extracted from the fiber data)”.
For claim 14, modified Iddan discloses the “optical sensor system of claim 13, wherein the group of parameters is selected from at least one of a temperature, a pressure, a strain, a sound, or a vibration (Chan: [0003, 0036, 0046] describes shape, strain, and temperature sensing via the fiber optic sensor)”.
For claim 15, modified Iddan does disclose the “optical sensor system of claim 13, wherein a location is determined for each parameter in the group of parameters (Chan: [0038] describes detecting a location, orientation, and shape of the device along with sensing temperature)”.
For claim 16, Iddan does not explicitly disclose the “optical sensor system of claim 1, wherein the tube system is one of a hydraulic system and a fuel system”.  Chan teaches the device is applicable to tube systems and also mechanical systems [0027].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Chan into the invention of Iddan in order to configure the optical sensor system e.g. as claimed because a hydraulic system and fuel system are both tubular mechanical systems.
For claim 17, Iddan discloses the “optical sensor system of claim 1, wherein the tube system is located in one of a vehicle, a living organism, an automobile, a truck, a sports car, an aircraft, and an airplane (Chan: [0027] describes the use within a mechanical system)”.
For claim 18, Iddan discloses an “optical sensor system (in vivo device 200 and an “external receiving and display system”, “an external source” for control, or “a reception and display system” as described at [0036]; fig 1B; [0036-0047] describes the capsule embodiment) comprising 
a capsule (in vivo device 200; fig 1B); 
a transmitter (transceiver 206; fig 1B; [0040-0041]) in communication with the optical system, wherein the transmitter transmits sensor data based on the response optical signals detected by the optical system”.
Iddan does not disclose:
“an optical fiber stored within the capsule, wherein the optical fiber unfurls from the as the capsule travels in a tube system;
an optical system connected to a proximal end of the optical fiber, wherein the optical system sends optical signals through the optical fiber and detect response optical signals occurring in response to the optical signals sent through the optical fiber”.
To this end though, Iddan does disclose an extendable and retractable proboscis (214A; [0044]; fig 1B) as “progressively extendable” ([0024] described in a superseding embodiment, which is deemed to read on the claim limitation “unfurls when the capsule travels through a tube system”), and is used as a sensor and “may be designed to perform a wide variety of in vivo functions or procedures” ([0045]), and in particular “temperature sensing” ([0045]).  Iddan merely lacks disclosure of the functions as part of an optical fiber.  Chan teaches in the same field of endeavor,  shape, strain, and in particular, temperature sensing ([0003, 0036, 0046]) using an optical fiber (402; fig 3, 4; [0048-0049]) in both a looped (fig 3) and single strand (fig 4) configuration in the context of fiber optic Bragg grating sensors.  In particular fig 4 shows an embodiment using an extended fiber optic 402 corresponding to Iddan’s proboscis.  See Chan fig 1 for details of the optical interrogation and fig 10 for a flow diagram of the process correlating to applicant’s invention, e.g. a photoacoustic process ([0042]) and the optical system sending and receiving reflected/response optical signals.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Chan into the invention of Iddan in order to configure the optical sensor system e.g. as claimed by combining and attaching in parallel, the optical fiber of Chan and the proboscis of Iddan, because it provides specifics on how to implement temperature sensing, among other potential parameters such as navigating path shape and strain in a navigating capsule.
For claim 19, modified Iddan discloses the “optical sensor system of claim 18, wherein the optical system (Chan: fig 1, 3, 4 depicts the optical interrogator and source at a proximal end, i.e. at a base of a fiber in modified Iddan) is located in the capsule and the transmitter (Iddan: transceiver 206; fig 1B; [0040-0041]) is located within the capsule, wherein the transmitter transmits the sensor data using a wireless connection”.
For claim 20, modified Iddan discloses the “optical sensor system of claim 18 further comprising: a distal end of the optical fiber connected to the optical system (Chan: fig 3 shows both ends configured at a proximal location, i.e. at a base of the fiber.  Either end of the fiber can be connected to the receiver or the transmitter since the optical fiber is agnostic to the direction of the signal sent therethrough, i.e. does not have a directionality)”.
For claim 21, modified Iddan discloses the “optical sensor system of claim 18, wherein the proximal end of the optical fiber is connected to an optical receiver in the optical system that detects the response optical signals occurring in response to the optical signals sent through the optical fiber and a distal end of the optical fiber is connected to an optical transmitter in the optical system sends the optical signals through the optical fiber (Chan: fig 3 shows both ends configured at a proximal location, i.e. at a base of the fiber.  Either end of the fiber can be connected to the receiver or the transmitter since the optical fiber is agnostic to the direction of the signal sent therethrough, i.e. does not have a directionality)”.
For claim 22, modified Iddan discloses the “optical sensor system of claim 18, wherein the proximal end of the optical fiber is connected to an optical transmitter in the optical system that sends the optical signals through the optical fiber and a distal end of the optical fiber is connected to an optical receiver in the optical system that detects the response optical signals occurring in response to the optical signals sent through the optical fiber (Chan: fig 3 shows both ends configured at a proximal location, i.e. in the capsule.  Either end of the fiber can be connected to the receiver or the transmitter since the optical fiber is agnostic to the direction of the signal sent therethrough, i.e. does not have a directionality)”.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan US2004/0176664 and Chan et al. US2013/0310685 as applied to claim 1 above, and further in view of Alexander et al. US2013/0204085.
For claim 2, Iddan does not disclose the “optical sensor system of claim 1 further comprising: a magnetic material associated with the capsule; and a positioning system comprising a group of magnets moveable externally to the tube system, wherein movement of the group of magnets positions the capsule within the tube system”.  Alexander teaches in the same field of endeavor, a capsule endoscope (1412; fig 14; [0138-0139]) with magnets controlled by external magnets (positioner 1401; fig 14; [0138-0139]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Alexander into the invention of Iddan in order to configure the optical sensor system e.g. as claimed because allows manipulation of the capsule endoscope from external to the subject.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan US2004/0176664 and Chan et al. US2013/0310685 as applied to claim 1 above, and further in view of Tearney et al. US2016/0345809.
For claim 3, Iddan does not disclose the “optical sensor system of claim 1 further comprising: an anchor at a distal end of the optical fiber, wherein the anchor is a structure that holds the distal end at a distal end location within the tube system”.  Tearney teaches in the same field of endeavor, a capsule tether with a bite block (as the claimed anchor) that can be affixed to the subject ([0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Tearney into the invention of Iddan in order to configure the optical sensor system e.g. as claimed because it provides a manner to secure the end of the tether.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan US2004/0176664, Chan et al. US2013/0310685, and Tearney et al. US2016/0345809 as applied to claim 3 above, and further in view of Ortiz et al. US2012/0165792.
For claim 4, Iddan does not disclose the “optical sensor system of claim 3, wherein the anchor is a dissolvable structure with barbs, wherein the barbs engage a wall of the tube system to hold the anchor at the distal end location”.  Ortiz teaches in the same field of endeavor, a capsule tether with a dissolvable grappling hook 300 (fig 21A; [0211]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ortiz into the invention of Iddan in order to configure the optical sensor system e.g. as claimed because it allows timed limited securing of the capsule ([0212]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan US2004/0176664, Chan et al. US2013/0310685, and Tearney et al. US2016/0345809 as applied to claim 3 above, and further in view of Alexander et al. US2013/0204085.
For claim 5, Iddan does not disclose the “optical sensor system of claim 3, wherein the anchor is the structure with a magnetic material or a magnet, wherein a magnetic force holds the anchor at the distal end location”.  Alexander teaches in the same field of endeavor, using magnets to secure a device against an inner surface of a subject (fig 14; [0138-0139]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Alexander into the invention of Iddan in order to configure the optical sensor system by adding the magnetic securing elements to the bite block because it provides a secondary, backup manner to secure the tether in case of a failure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        23 May 2022